Citation Nr: 1128679	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  09-19 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1979 to June 1997 and from August 1997 to August 2004.

This matter arises before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In May 2011, the Veteran testified at a Central Office hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing has been reviewed and is associated with the claims file.


FINDING OF FACT

The competent evidence of records shows that the Veteran has had a continuity of symptomatology related to her obstructive sleep apnea since her period of active military service.


CONCLUSION OF LAW

The Veteran's obstructive sleep apnea was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, where the determinative issue involves a medical diagnosis or causation, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay persons can provide an eye-witness account of a veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of  disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).
Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  


Analysis

The Veteran contends that she developed her current obstructive sleep apnea while in service.  More specifically, the Veteran testified that she had problems with snoring, excessive sleepiness, falling asleep while driving to work, and waking with headaches since her period of active military service.   The Veteran further asserts that she was told in service that she might have sleep apnea and that her symptoms have continued ever since.  At her Central Office hearing testimony, the Veteran testified that she experienced the same obstructive sleep apnea symptomatology in 1998 as she did when she was diagnosed with the disorder in 2007.

The medical evidence of record shows the Veteran is currently diagnosed with sleep apnea.  Indeed, her private physician diagnosed her with the disorder at least as early as October 2007.  In May 2008, that physician confirmed her diagnosis and noted that she complained of symptoms of tiredness and excessive daytime sleepiness since 1998.  The Veteran also told her doctor in April 2011 that she considered undergoing a sleep study in 1998 because of snoring, sleepiness, fatigue, and headaches.

In support of her claim, the Veteran submitted several statements from her friends and family to corroborate her statements.  A friend who served with the Veteran in 1998 stated that she frequently heard the Veteran complain of daytime sleepiness and constant fatigue.  This friend also witnessed these symptoms at several career enhancement classes and noticed the Veteran's drowsiness while driving, lack of concentration, and steadily increasing weight.  

The Veteran's husband wrote that she snored very loudly throughout the night since they married in 2004.  He said that she repeatedly tried over-the-counter treatments that always met negative results.  As a result, he claimed that she would begin her day sleep deprived because he would frequently wake her up to ask her to roll over.  The Veteran's husband further stated that she would wake up with headaches after some of her worst nights and that they fought about how her snoring was affecting their relationship.  He also witnessed the Veteran stop breathing during the night.

Additionally, the Veteran submitted statements from medical personnel that treated her during service.  In May 2011, Dr. W.E.G. stated that he was a family physician on active duty from August 2001 to September 2005.  During that period, he says he treated the Veteran when she complained of feeling extremely sleepy and tired throughout the day.  The Veteran specifically complained of drowsiness while driving to and from work, excessive daytime sleepiness, fatigue, and daytime headaches.  Dr. W.E.G. told the Veteran that she could be suffering from obstructive sleep apnea and referred her to a sleep specialist.  

The Veteran also submitted a statement from a physician assistant who was stationed at Fort Gordon Georgia in 1998.  He wrote that he treated the Veteran there when she complained of feeling very tired during the day and falling asleep when driving home from work.  The physician assistant said that he also told the Veteran he thought she was suffering from sleep apnea and referred her to a sleep clinic.

Finally, the Veteran submitted a pamphlet titled "Obstructive Sleep Apnea & Snoring."  According to that pamphlet, the Veteran's claimed symptoms are all symptoms of obstructive sleep apnea.  Furthermore, these symptoms "usually appear slowly and progress over many years."  In this regard, the Veteran's doctor at Walter Reed Army Medical Center's Sleep Disorders Clinic confirmed that obstructive sleep apnea is a "progressive disorder" and suspected that the Veteran's disorder originated before 2005.  This pamphlet and medical opinion support the Veteran's claim that her obstructive sleep apnea had its onset in or around 1998 and slowly progressed until her diagnosis in 2007. 

The Veteran, her family, and her friends are considered competent to report the observable manifestations and identify the symptoms of the Veteran's disorder.  Additionally, the statements from her medical providers are also competent to establish a diagnosis and to link her current symptoms to her symptoms in service.  Moreover, the Board finds their testimony, asserting that the Veteran's obstructive sleep apnea had its onset in service and has continued since service, credible.  Those statements support the Veteran's claim that she experienced the same symptoms that led to a diagnosis of obstructive sleep apnea in service and that her medical providers believed that she suffered from sleep apnea in service.    

Therefore, the Board finds that the Veteran has experienced a continuity of symptomatology related to obstructive sleep apnea since service.  As such, the Board further finds that the preponderance of the evidence does not weight against the Veteran's claim, and service connection for obstructive sleep apnea is warranted based on a continuity of symptomatology since service.  See 38 C.F.R. § 3.303(b).  Thus, the Veteran's appeal is granted.  


ORDER

Service connection for obstructive sleep apnea is granted.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


